DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 15-16, and 18-35 are pending in the instant application.  

Priority
This application is a continuation application of Application No. 16/480,531, filed July 24, 2019, now U.S. Patent No. 11,034, 711, which is a 371 of PCT/EP2018/0521 15 filed January 29, 2018, which claims priority to European Patent Application No. EP 17305119.4 filed on 02 February 2017.
Information Disclosure Statements
	Applicants’ Information Disclosure Statement, filed on 04/28/2021, has been considered.  Please refer to Applicant’s copy of the PTO-1449 submitted herewith.

Status of the Claims
Claims 15-16, and 18-35 are under examination on the merits.

Claim Objections
Claims 22-35 are objected to because of the following informalities:  the term “Nanoparticles” in the claims should be replaced with “The nanoparticles”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claims 28-30 are drawn to the nanoparticles according to claim 15, wherein the porous crystalline Fe-, Al- or Ti-based MOF carboxylate material comprises crystalline Fe-based MOF (claim 28); or comprises crystalline Al-based MOF carboxylate material (claim 29); or comprises crystalline Ti-based MOF carboxylate material (claim 30).  However, the metes and bound of claim 28 are not well defined because it is not clear whether the nanoparticles comprise Fe-based MOF when the nanoparticles are Al- or Ti-based MOF carboxylate material of claim 15.
For the same reason, claim 29 is indefinite because it is not clear whether the nanoparticles comprise Al-based MOF when the nanoparticles are Fe- or Ti-based MOF carboxylate material of claim 15.
Claim 30 is indefinite because it is not clear whether the nanoparticles comprise Ti-based MOF when the nanoparticles are Fe- or Al-based MOF carboxylate material of claim 15.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horcajada et al., Chem. Commun., (2007), p2820-2822 (“Horcajada-1”) evidenced by Bellido et al., Langmuir, (2014), v.30, p.5911-5920.  

Applicant’s claim 15 is drawn to nanoparticles of porous crystalline Fe-, Al- or Ti-based MOF carboxylate material having a polydispersity index 0.05 < PDI < 0.5, as calculated under ISO standard 13321:1996 E and ISO 22412:2008; and an average size < 90 nm, according to claim 15.
Applicant’s claim 19 is drawn to a catalyst support for carrying out heterogeneously catalyzed chemical reactions comprising nanoparticles according to claim 15.

Horcajada-1 discloses a large-pore iron (III) carboxylate MIL-100(Fe) nanoparticles with a zeotype architecture (crystalline), and using said MIL-100(Fe) nanoparticles as Friedel-Crafts catalyst (p.2820, and Fig. 5 at p.2822).  Horcajada-1 discloses the particle size of the MIL-100(Fe) nanoparticles is 2.5nm (25 Å) or 2.9nm (29 Å), respectively (Fig. 2 at p. 2821), which is less than 90nm.      
Horcajada-1 is silent on polydispersity index (PDI) of MIL-100(Fe) nanoparticles is at a range of 0.05 <PDI< 0.5.  However, said PDI of MIL-100(Fe) nanoparticles is an inherited property of MIL-100(Fe) nanoparticles, evidenced by Bellido et al. which discloses colloidal MIL-100 (Fe) nanoparticles for pharmaceutical formulation in oral administration (3.3 Colloidal Stability of MIL-100(Fe) under Oral Condition, p. 5918), and the polydispersity (PD) of the colloidal MIL-100 (Fe) nanoparticles remained monodisperse in pure water with PDI = 0.15-0.19, and became more polydisperse in the presence of salts up to a PDI of 0.40 for the highest salt concentration (see p.5914).  Bellido et al. discloses the colloidal MIL-100 (Fe) nanoparticles has an average size less than 90 nm (see Figure 4 (top) at t= 0 h, p. 5916).  Therefore, Horcajada-1 evidenced by Bellido et al. anticipates claims 15 and 19.
In terms of claims 22-23, Bellido et al. discloses PDI of MIL-100(Fe) nanoparticles remained monodisperse in pure water with PDI = 0.15-0.19 (see p.5914).
In terms of claims 24-27, Horcajada-1 discloses the particle size of the MIL-100(Fe) nanoparticles is 2.5nm (25 Å) or 2.9nm (29 Å), respectively (Fig. 2 at p. 2821), which is less than 70nm.   Bellido et al. discloses the colloidal MIL-100 (Fe) nanoparticles has an average size less than 70 nm (see Figure 4 (top) at t= 0 h, p. 5916) in water.  
In terms of claim 28, Horcajada-1 discloses the MIL-100(Fe) nanoparticles, which is a crystalline Fe-based MOF carboxylate material.  

Claims 16 and 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellido et al., Langmuir, (2014), v.30, p.5911-5920 evidenced by Horcajada et al., Angew. Chem. Int. Ed., (2006), v.45, p5974-5978 (“Horcajada-2”) or Simon-Yarza et al., International Journal of Pharmaceutics, (2016), v.511, p1042-1047.  

Applicant’s claim 16 is drawn to a medicament comprising nanoparticles according to claim 15.
Applicant’s claim 18 is drawn to a medical imaging marker comprising nanoparticles according to claim 15. A medical imaging marker is a medicament for diagnosis.
Applicant’s claim 21 is drawn to a matrix for encapsulating active pharmaceutically active principles or compounds of cosmetic interest comprising nanoparticles according to claim 15.

Bellido et al., discloses colloidal MIL-100 (Fe) nanoparticles composition shown a great potential for oral administration according to the reference [38] “Horcajada-2” (see “3.3.  Colloidal Stability of MIL-100 (Fe) under Oral Conditions”, left column, p. 5918, left column).  Horcajada-2 discloses a medicament comprising MIL-100 (Cr) and MIL-100 (Fe) and a pharmaceutically active ingredient “Ibuprofen” for systemic delivery (see 1st, and 2nd paragraphs, Table 1, right column, p. 5975; and Experimental Section, p. 5977).  In terms of claim 21, Ibuprofen is a pharmaceutically active compound, and encapsulated in a matrix of colloidal MIL-100 (Fe) nanoparticles composition. Therefore, Bellido et al. evidenced by Horcajada-2 anticipates claims 16 and 21.
In terms of claim 18, even though Bellido et al. does not disclose the colloidal MIL-100 (Fe) nanoparticles composition to be used as an imaging marker, said nanoparticles composition is inherently a medical imaging marker evidenced by Simon-Yarza et al., which discloses MIL-100 (Fe) nanoparticles composition act not only as drug delivery systems but also as imaging marker.  Therefore, Bellido et al. evidenced by Simon-Yarza et al. anticipates claim 18.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bellido et al., Langmuir, (2014), v.30, p.5911-5920 evidenced by Kovacic et al., Macromol. Rapid Commun., (2015), v.36, p.1605-1611.
Bellido et al. discloses colloidal MIL-100 (Fe) nanoparticles for pharmaceutical formulation in oral administration (3.3 Colloidal Stability of MIL-100(Fe) under Oral Condition, p. 5918), and the polydispersity (PD) of the colloidal MIL-100 (Fe) nanoparticles remained monodisperse in pure water with PDI = 0.15-0.19, and became more polydisperse in the presence of salts up to a PDI of 0.40 for the highest salt concentration (see p.5914).  Bellido et al. discloses the colloidal MIL-100 (Fe) nanoparticles has an average size less than 90 nm (see Figure 4 (top) at t= 0 h, p. 5916). Kovacic et al. discloses colloidal MIL-100 (Fe) has N2 sorption capability, and can be used as a gas storage material (see Figure 4, p. 1609).   Therefore, Bellido et al. evidenced by Kovacic et al. anticipates claim 20.

Alternatively, claims 15-16, and 18-35 are rejected under 103(a) as following:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-16, and 18-35 are rejected under 35 U.S.C. 103 as being unpatentable over Horcajada-1 in view of Bellido et al., Kovacic et al., Horcajada-2, Simon-Yarza et al., and/or Dias et al., J. Mater. Chem. A, (2015), 3, 22484-22506.

Determination of the scope and content of the prior art (MPEP §2141.01)
Horcajada-1 discloses a large-pore iron (III) carboxylate MIL-100(Fe) nanoparticles with a zeotype architecture (crystalline), and using said MIL-100(Fe) nanoparticles as Friedel-Crafts catalyst (p.2820, and Fig. 5 at p.2822).  Horcajada-1 discloses the particle size of the MIL-100(Fe) nanoparticles is 2.5nm (25 Å) or 2.9nm (29 Å), respectively (Fig. 2 at p. 2821), which is less than 90nm.     
Bellido et al. which discloses colloidal MIL-100 (Fe) nanoparticles for pharmaceutical formulation in oral administration (3.3 Colloidal Stability of MIL-100(Fe) under Oral Condition, p. 5918), and the polydispersity (PD) of the colloidal MIL-100 (Fe) nanoparticles remained monodisperse in pure water with PDI = 0.15-0.19, and became more polydisperse in the presence of salts up to a PDI of 0.40 for the highest salt concentration (see p.5914).  Bellido et al. discloses the colloidal MIL-100 (Fe) nanoparticles has an average size less than 90 nm (see Figure 4 (top) at t= 0 h, p. 5916).  
Kovacic et al. discloses colloidal MIL-100 (Fe) has N2 sorption capability, and can be used as a gas storage material (see Figure 4, p. 1609).
Horcajada-2 discloses a medicament comprising MIL-100 (Cr) and MIL-100 (Fe) and a pharmaceutically active ingredient “Ibuprofen” for systemic delivery (see 1st, and 2nd paragraphs, Table 1, right column, p. 5975; and Experimental Section, p. 5977).
Simon-Yarza et al. discloses MIL-100 (Fe) nanoparticles composition act not only as drug delivery systems but also as imaging marker.
Dias et al. discloses metal-organic frameworks for water reuse, and examples nanocrystallines MIL-100(Fe), MOF MIL-53(Al), MIL-101 (Cr), [Cu(INA)2], and MIL-125 (Ti) (see p. 22492, and Tables 1-2), and Ru complex-incorporated Ti-based MOF (Ti-MOF-Ru(tpy)2) with Pt nanoparticle as co-catalyst (see Table 3, p. 22497, “Degradation of synthetic organic compounds” right column, and Fig. 6 left column, p.22498). 

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between Applicant’s claim 15 and Horcajada-1 is silent on polydispersity index (PDI) of MIL-100(Fe) nanoparticles.  

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
However, said difference of PDI of MIL-100(Fe) nanoparticles is further taught and/or suggested by Bellido et al., which discloses colloidal MIL-100 (Fe) nanoparticles for pharmaceutical formulation in oral administration (3.3 Colloidal Stability of MIL-100(Fe) under Oral Condition, p. 5918), and the polydispersity (PD) of the colloidal MIL-100 (Fe) nanoparticles remained monodisperse in pure water with PDI = 0.15-0.19, and became more polydisperse in the presence of salts up to a PDI of 0.40 for the highest salt concentration (see p.5914).  Bellido et al. discloses the colloidal MIL-100 (Fe) nanoparticles has an average size less than 90 nm (see Figure 4 (top) at t= 0 h, p. 5916).  Therefore, Horcajada-1 in view of Bellido et al. would have rendered claims 15 obvious.

In terms of claim 16, further in view of Horcajada-2, which discloses a medicament comprising MIL-100 (Cr) and MIL-100 (Fe) and a pharmaceutically active ingredient “Ibuprofen” for systemic delivery (see 1st, and 2nd paragraphs, Table 1, right column, p. 5975; and Experimental Section, p. 5977).  
In terms of claim 18, Simon-Yarza et al. discloses MIL-100 (Fe) nanoparticles composition act not only as drug delivery systems but also as imaging marker (p.1042).
In terms of claim 19, Horcajada-1 discloses the MIL-100(Fe) nanoparticles used as Friedel-Crafts catalyst (p.2820, and Fig. 5 at p.2822).
In terms of claim 20, Kovacic et al. further discloses colloidal MIL-100 (Fe) has N2 sorption capability, and suggests it can be used as a gas storage material (see Figure 4, p. 1609).
In terms of claim 21, Ibuprofen is a pharmaceutically active compound, and encapsulated in a matrix of colloidal MIL-100 (Fe) nanoparticles composition. 
In terms of claims 22-23, Bellido et al. discloses PDI of MIL-100(Fe) nanoparticles remained monodisperse in pure water with PDI = 0.15-0.19 (see p.5914).

In terms of claims 24-27, Horcajada-1 discloses the particle size of the MIL-100(Fe) nanoparticles is 2.5nm (25 Å) or 2.9nm (29 Å), respectively (Fig. 2 at p. 2821), which is less than 70nm.   Bellido et al. discloses the colloidal MIL-100 (Fe) nanoparticles has an average size less than 70 nm (see Figure 4 (top) at t= 0 h, p. 5916) in water.  
In terms of claim 28, Horcajada-1 discloses the MIL-100(Fe) nanoparticles, which is a crystalline Fe-based MOF carboxylate material.  
In terms of claim 29, Horcajada-1 discloses the MIL-100(Fe) nanoparticles, which is a crystalline Fe-based MOF carboxylate material.  
In terms of claims 29-35, Dias et al. discloses metal-organic frameworks for water reuse, and examples nanocrystallines MIL-100(Fe), MOF MIL-53(Al), MIL-101 (Cr), [Cu(INA)2], and MIL-125 (Ti) (see p. 22492, and Tables 1-2), and Ru complex-incorporated Ti-based MOF (Ti-MOF-Ru(tpy)2) with Pt nanoparticle as co-catalyst (see Table 3, p. 22497, “Degradation of synthetic organic compounds” right column, and Fig. 6 left column, p.22498). 
Therefore, Horcajada-1, Bellido et al., Kovacic et al., Horcajada-2, Simon-Yarza et al., and Dias et al. considered as a whole would have rendered claims 15-16, and 18-35 obvious.  


Conclusions
Claims 15-16, and 18-35 are rejected.

Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/YONG L CHU/Primary Examiner, Art Unit 1731